Per Curiam. Former court reporter Iris Brooks filed a iam. clarification concerning the writ of certiorari issued in our per curiam order of April 10, 2003. On January 16, 2003, we held a show-cause hearing so that Ms. Brooks could explain to the court why she should not be held in contempt for failure to complete the record by the scheduled date. On January 23, 2003, we issued a contempt order wherein we directed Ms. Brooks to pay a reduced fine of $100.00 and referred the matter to the Arkansas Board of Certified Court Reporter Examiners. See Hamilton v. Jones, 351 Ark. 561, 95 S.W.3d 809 (2003). On March 4, 2003, attorney, S. Butler Bernard, Jr., filed a petition with this court, requesting that we direct Ms. Brooks to complete the record and set a date for its completion. In an order granting the writ of certiorari, issued on April 10, 2003, we directed Ms. Brooks to complete the record within thirty days of the issuance of the order. However, on April 5, 2003, a few days prior to the issuance of the order, Ms. Brooks’s court reporter’s license was revoked by the Arkansas Board of Certified Court Reporter Examiners, and she was directed to deliver “all court records and tapes now in her possession” to Circuit Judge Victor Hill for delivery to the new court reporter, William Kisselberg. Ms. Brooks reports in her motion that she delivered “any and all verbatim records produced by [her] and all physical exhibits received or proffered in evidence in any court hearing, trial, or proceeding” to Judge Hill, and it is her understanding that all materials have been given to Mr. Kisselberg.  In response to our April 10, 2003, per curiam order, Ms. Brooks filed a motion for clarification, as she is no longer licensed to work as a court reporter and cannot perform those duties as we directed by the April 10, 2003 per curiam order. Under the circumstances, we revise our writ of certiorari, and now direct Mr. Kisselberg to complete the record within sixty days. Upon the filing of the record with our court clerk, the court clerk shall set a new briefing schedule.